839



    OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




county Attorney
San saba county
San Saba, Texas

Dear Mr. Valtsrs,




                             o have his nap
                             is&al ballot as a
                      to: trustee shall at lead
                      efore eleotion file a writ-
                  uest ulth the County Judge of
                   ty  ia vhioh std.&distriot is
           looabe&, requesting that his name bo
          ,plaoed on the offi&&l ballot, eto,
           azxlfurther providing that fire oc
           more resident qualified toters in the
           diotriot xiy request that  certain nnms
          be pri.nteclr  The County Judge, upon re-
           Oelpt of suah written request, sab at
Honorable G. A; Valters - page 2




          least five days before the election,
          shall have the ballots printed, as po-
          vided in this act, placiug on the bal-
          lot the uame of oath candidate oh0 has
          colnpliedwith the terms 'ofthis act,
          etc.
               SThe Count7 Judge wants to huor
          whether or hot this act applies where
          there are RIOI-8than 500 scholastios,
          etc, aa 1s the Case in the Sau Saba In-
          depeudent &hoe1 Dlmtrict.m

          Article 2746a, Vernon*8 Revised Civil Statutaa,
so far as pertinent here, reads as follows8
                *All of the ballots for the election
          of o school trustee in comamu school dla-
          tricta aud in Dependent school districts
          having fewer than five hundred (000)
          scholasticsa8 shown b7 the last pcecedlug
          soholastlc census roll approved by the
          State Departmsentof S&&cation ami exclu-
          sive of transfers shall be printed d&h
          black ink on clear white paper, of suffi-
          oient thickmess to prevent the marks there-
          on being scan through the paper, and be of
          mtform style aud dimenslon~ at the top of
          tho ballot there shall be printed *Official
          Ballot,             Indoperdent School Dis-
          trict,' ‘t;knumber oi'name of the school
          district iz which tho election is to be
          held to be filled in by the Judge of the
          county wheu he orders the ballots prlntecj.
          Any person desiring to have his name placed
          on eald official ballot, as a caMlzLdatefor
          tho office of trustee of a~comnon school
          district or of au iudepenient school d&3-
          trict  as herein provided shall, at lesst
          ten daye before said election, file a vrit-
          ten request with the county judge of the
          county in which said district is located,
          requesting that his nanv be placed on the
          official ballot, and no candldato shall
          have his naueprinted on said ballot un-
          loss he has con~pliedwit&the pwisions
          of this Act. , ~xwlded that five or more
                                                                   841
Eonorablo ii.A. Valters - pags 3




          resident qualified rotors ia the die-
          trict my request that oertaio name
          be @.nted. .Thecounty &d&e, upon
          mooipt of such vrittun requsat, and
          at Mast five days bGicw3  t&B elactlon,
          shall hare the ballots pcfnted as po-
          tidedilltbioAot,pl          on the bal-
          lot the name4of oath         tevhOhas
          oomplied vith the tams of thlo Act,
          and dolive? sjenfflcient aumrberof
          gclntalballoto and amOunt of supplies
          neoeesary for euch election to the pre-
          piding offioer Of the 0leOtion at lea&
          one day before said efection is to be
          held, said election supplfes, ballots,
          boxes, a@ tally sheets to be delimxwd
          by the county judge by n&l or in &my
          other ranner by h3.mdeemed beat, to the
          presiding officer of said electloo in
          sealed envelopes which aball not be
          opened by the election ofpicer until
          the day of the elsotion. * 9~+w
           It Is thus 98011the authority of the,County Judge
vlth respect to the ord8rinin,  - and holding of the election of
tNSt0W    is limitad   to comeron80h001 dfmtrlcts and independ-
ent  school dlstrlcts haring fwaer than So0 scholastics,as
ahwn by the lad      praoeding scholastic c%nsus roll, ap~oved
by the State Depq%sxit Of IfduoatfOn.Uherc;rs,in Other die-
trlcts, the Board    Of TNstees    has such authority. (drtiCle
2748, Vernon~s Civil Statutes).
          The rieva bore exproosed we    clearly implied in
onr Opinion X0, 0-Sm.
                                    Tours vary truly
                               ATTORYl3TB-       OF T

                               BY
OS-&R